TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN















TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 
 




NO.  03-12-00701-CV
NO.  03-12-00765-CV




 
 
R. I., Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 




FROM THE 340th
  District Court OF Tom Green
  COUNTY
NOS. C-11-0016-CPS
  & C-11-0016-CPS-1
The Honorable Jay K.
  Weatherby, JUDGE PRESIDING 




 
 



                                                                     O
  R D E R
PER CURIAM
                        The
  reporter’s records in these appeals were originally due to be filed on October
  29, 2012.  To date, the reporter’s
  records have not been filed.
                        Effective March 1,
  2012, amendments to the Texas Rules of Appellate Procedure adopted by Texas
  Supreme Court Miscellaneous Docket No. 12-9030 prohibit this Court from
  granting extensions of over 10 days for the filing of reporter’s records in
  accelerated appeals, including appeals in child protection cases.  See
  Tex. R. App. P. 35.3(c).  Further, any
  extensions of time granted for the filing of the reporter’s records may not
  exceed 30 days cumulatively.  See Tex. R. App. P. 28.4(b)(2).  Accordingly, Cindy
  Rister-Saunders is hereby ordered to file the reporter’s records in these
  cases on or before December 7, 2012. 
  If the records are not filed by that date, Ms. Rister-Saunders may be
  required to show cause why she should not be held in
  contempt of court.
                        It is ordered on November
  27, 2012.
 
 
Before
  Justices Puryear, Pemberton and
  Henson